
	

115 SRES 454 ATS: Relative to the death of Zell Bryan Miller, the former Governor and Senator of the State of Georgia.
U.S. Senate
2018-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 454
		IN THE SENATE OF THE UNITED STATES
		
			April 10, 2018
			Mr. Isakson (for himself, Mr. Perdue, Mr. McConnell, Mr. Schumer, Mr. Alexander, Ms. Baldwin, Mr. Barrasso, Mr. Bennet, Mr. Blumenthal, Mr. Blunt, Mr. Booker, Mr. Boozman, Mr. Brown, Mr. Burr, Ms. Cantwell, Mrs. Capito, Mr. Cardin, Mr. Carper, Mr. Casey, Mr. Cassidy, Ms. Collins, Mr. Coons, Mr. Corker, Mr. Cornyn, Ms. Cortez Masto, Mr. Cotton, Mr. Crapo, Mr. Cruz, Mr. Daines, Mr. Donnelly, Ms. Duckworth, Mr. Durbin, Mr. Enzi, Mrs. Ernst, Mrs. Feinstein, Mrs. Fischer, Mr. Flake, Mr. Gardner, Mrs. Gillibrand, Mr. Graham, Mr. Grassley, Ms. Harris, Ms. Hassan, Mr. Hatch, Mr. Heinrich, Ms. Heitkamp, Mr. Heller, Ms. Hirono, Mr. Hoeven, Mrs. Hyde-Smith, Mr. Inhofe, Mr. Johnson, Mr. Jones, Mr. Kaine, Mr. Kennedy, Mr. King, Ms. Klobuchar, Mr. Lankford, Mr. Leahy, Mr. Lee, Mr. Manchin, Mr. Markey, Mr. McCain, Mrs. McCaskill, Mr. Menendez, Mr. Merkley, Mr. Moran, Ms. Murkowski, Mr. Murphy, Mrs. Murray, Mr. Nelson, Mr. Paul, Mr. Peters, Mr. Portman, Mr. Reed, Mr. Risch, Mr. Roberts, Mr. Rounds, Mr. Rubio, Mr. Sanders, Mr. Sasse, Mr. Schatz, Mr. Scott, Mrs. Shaheen, Mr. Shelby, Ms. Smith, Ms. Stabenow, Mr. Sullivan, Mr. Tester, Mr. Thune, Mr. Tillis, Mr. Toomey, Mr. Udall, Mr. Van Hollen, Mr. Warner, Ms. Warren, Mr. Whitehouse, Mr. Wicker, Mr. Wyden, and Mr. Young) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Relative to the death of Zell Bryan Miller, the former Governor and Senator of the State of
			 Georgia.
	
	
 Whereas Zell Bryan Miller (referred to in this preamble as Zell Miller) was born to Stephen Grady Miller and Birdie Bryan Miller (referred to in this preamble as Birdie Miller) on February 24, 1932, in Young Harris, Georgia;
 Whereas Stephen Grady Miller died when Zell Miller was 17 days old; Whereas Birdie Miller, a new mother and widow, raised Zell Miller alone in a home that she built for herself and for Zell Miller with rocks from a nearby stream in Young Harris;
 Whereas Zell Miller grew up in Young Harris and graduated from Young Harris College in 1951; Whereas Zell Miller served in the Marine Corps from 1953 to 1956 and rose to the rank of sergeant;
 Whereas Zell Miller credited his success to the discipline that he learned as a Marine and the independence that he learned from Birdie Miller;
 Whereas, on January 14, 1954, Zell Miller met his wife Shirley Carver, to whom Zell Miller was married for 64 years and with whom Zell Miller had 2 sons;
 Whereas Zell Miller obtained a master’s degree in history from the University of Georgia in 1958 and returned to Young Harris to begin a long career as an educator;
 Whereas Zell Miller served as mayor of Young Harris from 1959 to 1960; Whereas Zell Miller served as a Georgia State Senator from 1961 to 1964;
 Whereas Zell Miller was a member of the Georgia State Board of Pardons and Paroles from 1973 to 1975;
 Whereas Zell Miller served as Lieutenant Governor of the State of Georgia for 16 years, and was the longest-serving lieutenant governor in the history of the State of Georgia;
 Whereas, on January 14, 1991, Zell Miller was sworn in as the 79th Governor of the State of Georgia and served the State for 2 4-year terms; Whereas, as Governor of the State of Georgia, Zell Miller—
 (1)in 1992, created the Helping Outstanding Pupils Educationally scholarship, known today as the HOPE scholarship, which has enabled more than 1,800,000 students to attend college in the State of Georgia;
 (2)in 1993, launched the first pre-kindergarten program in the United States, which became a national model for early childhood development programs;
 (3)in 1996, welcomed the Olympic summer games to Atlanta, Georgia; (4)in 1998, led Georgia to be first among 50 states in academic-based student financial aid due to HOPE scholarships; and
 (5)on leaving office in 1999, enjoyed an 85 percent approval rating, which was a record high in the State of Georgia for a governor;
 Whereas from 1999 to 2000 Zell Miller returned to his roots as an educator and held teaching positions at Young Harris College, Emory University, and the University of Georgia;
 Whereas Zell Miller was appointed to the Senate in 2000 to fill the vacancy created by the passing of former Senator Paul Coverdell;
 Whereas Zell Miller was elected to the Senate in a special election in November 2000 to serve out the term through 2005;
 Whereas, on January 4, 2005, Zell Miller gave a farewell speech on the floor of the Senate; Whereas, in 2008, the Zell B. Miller Learning Center at the University of Georgia was dedicated in honor of Zell Miller;
 Whereas, in 2011, the Zell Miller Scholarship was created by the State Legislature of Georgia; Whereas, in 2014, the Zell and Shirley Miller Library at Young Harris College was dedicated in honor of Zell Miller and Shirley Miller;
 Whereas, in 2016, the Miller Institute was established to preserve, promote, and continue the legacy of Zell Miller;
 Whereas Zell Miller was a lifetime member of the Board of Trustees at Young Harris College and a member of the Board of Trustees at Mercer University;
 Whereas, at the time of his death, Zell Miller and Shirley Miller resided in Young Harris in the same house that Birdie Miller built in the early 1930s;
 Whereas Zell Miller is survived by his wife of 64 years, his 2 sons, Murphy Carver Miller and Matthew Stephen Miller, 4 grandchildren, and 8 great-grandchildren;
 Whereas the Marine Corps values of patriotism and loyalty possessed by Zell Miller guided his career in service to the State of Georgia and to the United States; and
 Whereas the State of Georgia and the United States are deeply indebted to Zell Miller for his passion as an educator, lifelong dedication to public service, and commitment to improving the lives of all of the people in the State of Georgia and in the United States: Now, therefore, be it
		
	
 That— (1)the Senate—
 (A)extends deepest condolences and gratitude to the family of Zell Bryan Miller; and (B)honors the legacy and life of Zell Bryan Miller, his commitment to the people of the State of Georgia and the United States, and his service to the Senate; and
 (2)when the Senate adjourns today, it stands adjourned as a further mark of respect to the memory of the late Zell Bryan Miller.
			
